Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 03, 2019

The Court of Appeals hereby passes the following order:

A19A2028. ADAMSON v. ADAMSON.
A19A2029. IN THE INTEREST OF N. R. (a child).


       These cases arise from the trial court’s temporary order denying Vester
Adamson’s petition for joint custody and visitation of N. R., the adopted daughter of
Brooke Richards Adamson. On March 12, 2019, this Court granted the applications
for interlocutory review, and these timely appeals followed.

        On July 1, 2019, while the appeals were pending in this Court, OCGA § 19-7-
3.1 went into effect, allowing custody and visitation for third parties deemed
“equitable caregivers.” In light of the enactment of OCGA § 19-7-3.1, we VACATE
the trial court’s temporary order dated February 1, 2019, and REMAND the cases for
reconsideration of Adamson’s petition for joint custody and visitation.1 Oral


      1
         We note that Adamson moved for reconsideration of the trial court’s
temporary order after the enactment of OCGA § 19-7-3.1, and that the trial court
thereafter granted him joint custody and visitation in a modification of its temporary
order. Richards Adamson has not filed an application for interlocutory review of the
trial court’s amended order. Nevertheless, we conclude that the trial court lacked
jurisdiction to rule on the motion for reconsideration while the appeals from the
temporary order remained pending in this Court. See Avren v. Garten, 289 Ga. 186,
190 (6) (710 SE2d 130) (2011); see also OCGA §§ 5-6-35 (h) (“The filing of an
application for appeal shall act as a supersedeas to the extent that a notice of appeal
acts as supersedeas.”); 5-6-35 (k) (“Where an appeal is taken pursuant to this Code
section for a judgment or order granting nonmonetary relief in a child custody case,
such judgment or order shall stand until reversed or modified by the reviewing court
unless the trial court states otherwise in its judgment or order.”); 5-6-46 (“In civil
cases, the notice of appeal . . . shall serve as supersedeas[,]”).
argument, scheduled for September 19, 2019, is therefore cancelled.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/03/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.